EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Adam Ellsworth on 8/12/2022.
In claims: Please replace current amendment with below amendment for claims:



















1.	(Currently Amended) A method, comprising:
receiving, by a first file system storage node of a file system storage cluster, a request from a client device to access data, wherein the first file system storage node comprises: (a) at least one first metadata stack storing first metadata specifying location information of first content data, and (b) at least one first content data stack containing the first content data referenced by the at least one first metadata stack;
in response to the request to access the data, analyzing the at least one first metadata stack to determine, based on the location information, whether the data is available at the first file system storage node;
responsive to the determining that the data is not available at the first file system storage node: 
pulling, by a plurality of servers of the first file system storage node in parallel, different partitions of the data from a second file system storage node of the file system storage cluster, wherein the second file system storage node comprises: (a) at least one second metadata stack storing second metadata specifying location information of second content data, and (b) at least one second content data stack containing the second content data referenced by the at least one second metadata stack,
wherein pulling, by the plurality of servers of the first file system storage node, the different partitions of the data from the second file system storage node comprises pulling, by the first content data stack, the different partitions of the data from the second content data stack,  
wherein the plurality of servers pulling different non-overlapping partitions of the data in parallel comprises: a first server, of the plurality of servers, pulling a first partition of the data from the second file system storage node;
concurrently with the first server pulling the first partition of the data from the second file system storage node: a second server, of the plurality of servers, pulling a second partition of the data from the second file system storage node;
wherein the first partition of the data is different than, and non-overlapping with, the second partition of the data; and 
providing, by the plurality of servers of the first file system storage node, the data to the client device.

2.	(previously presented) The method of claim 29, wherein:
the data includes first metadata of a directory of the second file system storage node; and
the nearby data includes second metadata of a subdirectory of the directory.

3.	(Previously Presented) The method of claim 2, wherein the second metadata includes a predefined number of levels of subdirectories of the directory.

4.	(Previously Presented) The method of claim 29, wherein:
the data includes the first content data of a file of the second file system storage node; 
the nearby data includes third content data of the file; and
the third content data is one of:
contiguous to the first content data; or
within an address space offset to an address space of the first content data.

5.	(original) The method of claim 1, wherein the first file system storage node and the second file system storage node are connected via a wide area network.

6.	(original) The method of claim 1, wherein the first file system storage node and the second file system storage node are connected via a local area network.

7.	(previously presented) The method of claim 29, wherein:
the client device executes an application that generates the request to access the data; and
the method further includes, by the first file system storage node:
receiving a working set of data associated with the application from the second file system storage node in parallel with receiving the data and the nearby data; and
providing the working set of data to the client device.

8.	(original) The method of claim 7, further comprising, by a data orchestrator node connected to the first and second file system storage nodes, configuring the second file system storage node to push the working set of data to the first file system storage node in parallel with the first file system storage node pulling the data and the nearby data.

9.	(original) The method of claim 7, wherein the working set of data includes metadata associated with the application.

10.	(original) The method of claim 7, wherein the working set of data includes content data associated with the application.

11.	(original) The method of claim 7, wherein:
the first file system storage node and the second file system storage node are connected via a network; and
the data and the nearby data has a higher priority than the working set of data along the network.

12.	(previously presented) The method of claim 29, further comprising, by a data orchestrator node connected to the first and second file system storage nodes, configuring the first file system storage node to pull the data and nearby data from the second file system storage node in response to the request to access the data from the client device.

13.	(Previously Presented) The method of claim 1, further comprising, by a data orchestrator node connected to the first and second file system storage nodes, configuring the second file system storage node to replicate a change in the second file system storage node to the first file system storage node.

14.	(Previously Presented) The method of claim 1, further comprising, by first file system storage node:
pulling a timestamp associated with the data from the second file system storage node at a time subsequent to pulling the data;
determining whether the timestamp is different from a prior timestamp of the data; and
in response to the timestamp being different from the prior time stamp, pulling another instance of the data from the second file system storage node.

15.	(Currently Amended) A system, comprising:
a first file system storage node comprising a plurality of servers, each server comprising a respective first processor coupled to a respective first memory, 
wherein the first file system storage node further comprises: (a) at least one first metadata stack storing first metadata specifying location information of first content data, and (b) at least one first content data stack containing the first content data referenced by the at least one first metadata stack; and
a second file system storage node comprising a second processor coupled to a second memory, the second file system storage node connected to the first file system storage node,
wherein the second file system storage node further comprises: (a) at least one second metadata stack storing second metadata specifying location information of second content data, and (b) at least one second content data stack containing the second content data referenced by the at least one second metadata stack;
the first file system storage node configured to:
receive, by the first file system storage node, a request from a client device to access data;
in response to the request to access the data, analyzing the at least one first metadata stack to determine, based on the location information of the first content data, whether the data is available at the first file system storage node;
responsive to determining that the data is not available at the first file system storage node:
pull, in parallel by a plurality of servers of the first file system storage node, different and non-overlapping partitions of the data from the second file system storage node;
wherein pulling, by the plurality of servers of the first file system storage node, the different and non-overlapping partitions of the data from the second file system storage node comprises pulling, by the first content data stack, the different and non-overlapping partitions of the data from the second content data stack,
wherein the plurality of servers pulling different and non-overlapping partitions of the data in parallel comprises: a first server, of the plurality of servers, pulling a first partition of the data from the second file system storage node;
concurrently with the first server pulling the first partition of the data from the second file system storage node: a second server, of the plurality of servers, pulling a second partition of the data from the second file system storage node;
wherein the first partition of the data is different than, and non-overlapping with, the second partition of the data; and 
provide, by the first file system storage node, the data to the client device.

16.	(previously presented) The system of claim 30, wherein:
the data includes first metadata of a directory of the second file system storage node; and
the nearby data includes second metadata of a subdirectory of the directory.

17.	(previously presented) The system of claim 16, wherein the second metadata includes a predefined number of levels of subdirectories of the directory.

18.	(Previously Presented) The system of claim 30, wherein:
the data includes the first content data of a file of the second file system storage node; 
the nearby data includes third content data of the file; and
the third content data is one of:
contiguous to the first content data; or
within an address space offset to an address space of the first content data.

19.	(original) The system of claim 15, wherein the first file system storage node and the second file system storage node are connected via a wide area network.

20.	(original) The system of claim 15, wherein the first file system storage node and the second file system storage node are connected via a local area network.

21.	(previously presented) The system of claim 30, wherein:
the client device executes an application that generates the request to access the data; and
the plurality of servers of the first file system storage node is further configured to:
receive a working set of data associated with the application from the second file system storage node in parallel with receiving the data and the nearby data; and
provide the working set of data to the client device.

22.	(original) The system of claim 21, further comprising a data orchestrator node connected to the first and second file system storage nodes, the data orchestrator node configured to configure the second file system storage node to push the working set of data to the first file system storage node in parallel with the first file system storage node pulling the data and the nearby data.

23.	(original) The system of claim 21, wherein the working set of data includes metadata associated with the application.

24.	(original) The system of claim 21, wherein the working set of data includes content data associated with the application.

25.	(previously presented) The system of claim 21, wherein:
the first file system storage node and the second file system storage node are connected via a network; and
the data and the nearby data have a higher priority than the working set of data along the network.

26.	(Previously Presented) The system of claim 15, further comprising a data orchestrator node connected to the first and second file system storage nodes, the data orchestrator node configured to configure the first file system storage node to pull the data from the second file system storage node in response to the request, from the client device, to access the data.

27.	(Previously Presented) The system of claim 15, further comprising a data orchestrator node connected to the first and second file system storage nodes, the data orchestrator node configured to configure the second file system storage node to replicate a change in the second file system storage node to the first file system storage node.

28.	(Previously Presented) The system of claim 15, wherein the first file system storage node is further configured to:
pull a timestamp associated with the data from the second file system storage node at a time subsequent to pulling the data;
determine whether the timestamp is different from a prior timestamp of the data; and
in response to the timestamp being different from the prior time stamp, pull another instance of the data from the second file system storage node.

29.	(Previously Presented) The method of claim 1, further comprising:
in response to the request to access the data, pulling, by the plurality of servers of the first file system storage node in parallel, nearby data of the data from the second file system storage node of the file system storage cluster, wherein the nearby data is data that was not included in the request; 
storing, by the plurality of servers of the first file system storage node in parallel, the different partitions of the data and the nearby data in the first file system storage node; and
providing, by the plurality of servers of the first file system storage node, the data and the nearby data to the client device.

30.	(Previously Presented) The system of claim 15, wherein the first file system storage node and the second file system storage node are further configured to:
in response to the request to access the data, pull, by the plurality of servers of the first file system storage node in parallel, nearby data of the data from the second file system storage node, wherein the nearby data is data that was not included in the request; 
store, by the plurality of servers of the first file system storage node in parallel, the different partitions of the data and the nearby data in the first file system storage node; and
provide, by the first file system storage node, the data and the nearby data to the client device.











Allowable Subject Matter
Claims 1-30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior arts of record teaches wherein:
in response to the request to access the data, analyzing the at least one first metadata stack to determine, based on the location information, whether the data is available at the first file system storage node, wherein the first file system storage node comprises: (a) at least one first metadata stack storing first metadata specifying location information of first content data, and (b) at least one first content data stack containing the first content data referenced by the at least one first metadata stack;
responsive to the determining that the data is not available at the first file system storage node: 
pulling, by a plurality of servers of the first file system storage node in parallel, different partitions of the data from a second file system storage node of the file system storage cluster, wherein the second file system storage node comprises: (a) at least one second metadata stack storing second metadata specifying location information of second content data, and (b) at least one second content data stack containing the second content data referenced by the at least one second metadata stack,
wherein pulling, by the plurality of servers of the first file system storage node, the different partitions of the data from the second file system storage node comprises pulling, by the first content data stack, the different partitions of the data from the second content data stack,  
wherein the plurality of servers pulling different non-overlapping partitions of the data in parallel comprises: a first server, of the plurality of servers, pulling a first partition of the data from the second file system storage node;
concurrently with the first server pulling the first partition of the data from the second file system storage node: a second server, of the plurality of servers, pulling a second partition of the data from the second file system storage node;
wherein the first partition of the data is different than, and non-overlapping with, the second partition of the data; providing, by the plurality of servers of the first file system storage node, the data to the client device (in claim 1); and 

wherein the first file system storage node further comprises: (a) at least one first metadata stack storing first metadata specifying location information of first content data, and (b) at least one first content data stack containing the first content data referenced by the at least one first metadata stack; and
a second file system storage node comprising a second processor coupled to a second memory, the second file system storage node connected to the first file system storage node,
wherein the second file system storage node further comprises: (a) at least one second metadata stack storing second metadata specifying location information of second content data, and (b) at least one second content data stack containing the second content data referenced by the at least one second metadata stack;
the first file system storage node configured to:
receive, by the first file system storage node, a request from a client device to access data;
in response to the request to access the data, analyzing the at least one first metadata stack to determine, based on the location information of the first content data, whether the data is available at the first file system storage node;
responsive to determining that the data is not available at the first file system storage node:
pull, in parallel by a plurality of servers of the first file system storage node, different and non-overlapping partitions of the data from the second file system storage node;
wherein pulling, by the plurality of servers of the first file system storage node, the different and non-overlapping partitions of the data from the second file system storage node comprises pulling, by the first content data stack, the different and non-overlapping partitions of the data from the second content data stack,
wherein the plurality of servers pulling different and non-overlapping partitions of the data in parallel comprises: a first server, of the plurality of servers, pulling a first partition of the data from the second file system storage node;
concurrently with the first server pulling the first partition of the data from the second file system storage node: a second server, of the plurality of servers, pulling a second partition of the data from the second file system storage node;
wherein the first partition of the data is different than, and non-overlapping with, the second partition of the data (in claim 15).















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042. The examiner can normally be reached (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/          Primary Examiner, Art Unit 2169